Case 1:19-mc-00103-MN Document 4-14 Filed 04/18/19 Page 1 of 34 PageID #: 544




                   EXHIBIT 14
        Case 1:19-mc-00103-MN
                   Case 17-50880-BLS
                               Document
                                     Doc4-14
                                          64-1Filed
                                                 Filed
                                                    04/18/19
                                                       08/23/17Page
                                                                  Page
                                                                    2 of134
                                                                          of PageID
                                                                             1      #: 545

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801

In Re:                                                       Chapter: 11
TK Holdings, Inc., et al.
     Debtor                                                  Bankruptcy No. 17−11375−BLS
__________________________________________

TK Holdings Inc.

        Plaintiff                                            Adversary No. 17−50880−BLS

        vs.

State of Hawai'i, by its Office of Consumer Protection
, et al.

        Defendant

        NOTICE OF FILING OF TRANSCRIPT AND OF DEADLINES RELATED TO RESTRICTION AND
                                         REDACTION

    A transcript of the proceeding held on 8/16/2017 was filed on 8/23/2017 . The following deadlines apply:

    The parties have 7 days to file with the court a Notice of Intent to Request Redaction of this transcript. The
deadline for filing a request for redaction is 9/13/2017 .

    If a request for redaction is filed, the redacted transcript is due 9/25/2017 .

     If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of the
restriction period, which is 11/21/2017 unless extended by court order.

    To review the transcript for redaction purposes, you may purchase a copy from the transcriber (see docket for
Transcriber's information) or you may view the document at the clerk's office public terminal.




                                                                                Una O'Boyle, Clerk of Court

Date: 8/23/17




(ntc)
      Case 1:19-mc-00103-MN
                 Case 17-50880-BLS
                             Document
                                   Doc4-14
                                        64-2Filed
                                               Filed
                                                  04/18/19
                                                     08/23/17Page
                                                                Page
                                                                  3 of134
                                                                        of PageID
                                                                           1      #: 546

                                                    Notice Recipients
District/Off: 0311−1                       User: Brandon                        Date Created: 8/23/2017
Case: 17−50880−BLS                         Form ID: ntcAP                       Total: 2


Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         U.S. Trustee      Office of the United States Trustee     J. Caleb Boggs Federal Building        844 King Street,
            Suite 2207       Lockbox 35        Wilmington, DE 19801
ust         U.S. Trustee      Office of United States Trustee     J. Caleb Boggs Federal Building         844 King Street, Suite
            2207       Lockbox 35         Wilmington, DE 19899−0035
                                                                                                                     TOTAL: 2
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             4 of1 34
                                                                   of 31
                                                                      PageID #: 547



    1                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE
    2

    3   IN RE:                                  .   Chapter 11
                                                .
    4   TK HOLDINGS, INC., et al.,              .
                                                .   Case No. 17-11375 (BLS)
    5                                           .
                       Debtors.                 .
    6   . . . . . . . . . . . . . . . .         .
        TK HOLDINGS INC., et al.,               .   Adv. Pro. No. 17-50880
    7                                           .
                          Plaintiffs,           .
    8                                           .
            - against -                         .
    9                                           .
        STATE OF HAWAII, by its Office          .
  10    Of Consumer Protection,                 .   Courtroom No. 5
        GOVERNMENT OF THE UNITED STATES         .   824 Market Street
  11    VIRGIN ISLANDS, STATE OF NEW            .   Wilmington, Delaware 19801
        MEXICO, ex rel. HECTOR BALDERAS         .
  12    Attorney General, et al.,               .   August 16, 2017
                                                .   11:00 A.M.
  13                   Defendants.              .
        . . . . . . . . . . . . . . . .         .
  14
                               TRANSCRIPT OF HEARING
  15                    BEFORE HONORABLE BRENDAN L. SHANNON
                          UNITED STATES BANKRUPTCY JUDGE
  16
        TELEPHONIC APPEARANCES:
  17
        For the Debtors:               Marcia Goldstein, Esquire
  18                                   Theodore Tsekerides, Esquire
                                       Matthew Goren, Esquire
  19                                   Ronit Berkovich, Esquire
                                       Konrad L. Cailteux, Esquire
  20                                   Brett Michael Haywood, Esquire
                                       WEIL GOTSHAL & MANGES LLP
  21                                   767 Fifth Avenue
                                       New York, New York 10153
  22
                                       Mark D. Collins, Esquire
  23                                   Michael Joseph Merchant, Esquire
                                       Amanda Steele, Esquire
  24                                   Russell Silberglied, Esquire
                                       RICHARDS LAYTON & FINGER
  25                                   920 N. King Street
                                       Wilmington, Delaware 19801
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             5 of2 34
                                                                   of 31
                                                                      PageID #: 548



    1   ECRO:                          DANA MOORE

    2   Transcription Service:         Reliable
                                       1007 N. Orange Street
    3                                  Wilmington, Delaware 19801
                                       Telephone: (302) 654-8080
    4                                  E-Mail: gmatthews@reliable-co.com

    5   Proceedings recorded by electronic sound recording:
        transcript produced by transcription service.
    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             6 of3 34
                                                                   of 31
                                                                      PageID #: 549
                                                                                 3


    1                                      INDEX

    2                                                                   Page

    3       TELEPHONIC HEARING

    4
            RULING                                                           4
    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             7 of4 34
                                                                   of 31
                                                                      PageID #: 550
                                                                               4


    1          (Telephonic hearing commenced at 11:00 a.m.)

    2                THE COURT:      Good morning, counsel, this is Judge

    3   Shannon.    I understand from the operator that all necessary

    4   parties are on the call.

    5                This is a hearing in the TK Holdings family of

    6   cases; case number 17-11375.

    7                This is the time that the court has set to issue

    8   its ruling on the debtors’ request for a preliminary

    9   injunction in Adversary Proceeding Number 17-50880.

  10                 The court conducted a hearing last Wednesday, at

  11    which extensive argument was heard and evidence was adduced

  12    on behalf of all effected parties.

  13                 At the conclusion of the hearing, the court took

  14    the matter under advisement with a commitment to provide a

  15    ruling today.

  16                 As I said at the end of the hearing, given the

  17    significance and complexity of the issues that are before the

  18    court, as well as the number of effected parties, it is an

  19    understatement to say that I would prefer to address this

  20    dispute by way of formal written opinion.

  21                 But the circumstances of this case do not afford

  22    the time that such an opinion would take.             So, I will provide

  23    my ruling orally today and I will try to be as clear as I

  24    can, but I would appreciate your patience, and I warn you

  25    that you may have to bear with me a bit as I go on this
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             8 of5 34
                                                                   of 31
                                                                      PageID #: 551
                                                                               5


    1   morning.

    2                Before I rule, I must take a moment to acknowledge

    3   and commend the parties.        The briefing was thorough,

    4   excellent and helpful, and the presentations by counsel last

    5   week helped greatly to clarify the complex dispute that’s

    6   before the court.

    7                Also, it is not lost on me how much coordination

    8   and cooperation was required among the parties to timely

    9   provide the court with a manageable and, as I said, excellent

  10    set of briefing.

  11                 In summary, I will grant in part and deny in part

  12    the request for a preliminary injunction.             I will enter the

  13    requested injunction as to the state actions for a period of

  14    ninety (90) days through and including November 15, 2017,

  15    including an injunction to cover Takata Corp or TKJP as I

  16    find that Bankruptcy Code Section 1521(d) does not preclude

  17    me from entering that relief.

  18                 So, I will enjoin the state actions as they relate

  19    to the debtors and the other defendants, therein.

  20                 I will also grant the motion and enter the

  21    requested preliminary injunction for a period of ninety (90)

  22    days through and including November 15, 2017 as to all of the

  23    individual other than the multidistrict litigation currently

  24    pending in the Southern District of Florida.

  25                 The MDL will not be stayed by this court as to
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             9 of6 34
                                                                   of 31
                                                                      PageID #: 552
                                                                               6


    1   non-debtor litigants and, specifically, as to the OEMs for

    2   specific reasons that I will discuss in a few minutes.

    3                Turning to the issue before the court, we have two

    4   broad categories of litigation the debtors would seek to

    5   stay.

    6                First, the state actions which were commenced by

    7   Hawaii, New Mexico, and the U.S. Virgin Islands.               And,

    8   second, what we have called the individual actions, which

    9   include personal injury and economic loss actions, pending in

  10    courts around the country and, in particular, in a

  11    multidistrict litigation pending in Federal District Court in

  12    Miami.

  13                 This second category of individual actions breaks

  14    down further into personal injury litigation, class actions

  15    alleging economic loss or diminution in the value of vehicles

  16    on account of the debtors’ products, and, finally, litigation

  17    against the debtors for damages caused by delay or

  18    unavailability of replacement airbags.

  19                 The operative feature of substantially all of this

  20    litigation for our purposes today is that the automobile

  21    manufacturers, whom we’ve collected called the OEMs or the

  22    consenting OEMs, are parties with the debtors to these

  23    litigations, either by way of having been sued alongside the

  24    debtors or having third partied in the debtors after the

  25    litigation commenced.
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                       Document
                             Doc4-14
                                  64-3Filed
                                         Filed
                                            04/18/19
                                               08/23/17Page
                                                          Page
                                                            10 of
                                                               7 of
                                                                  3431
                                                                     PageID #: 553
                                                                              7


    1                And the debtors presently enjoy the benefits of

    2   Section 362(a) and the automatic stay.           So most of this

    3   litigation is already stayed as to them with the possible

    4   exception of the state actions, which are alleged to be

    5   exempt from the automatic stay as an exercise of police or

    6   regulatory power.

    7                What the debtors seek here is to obtain an

    8   injunction essentially to wrap the protections of the

    9   automatic stay around the consenting OEMs and TKJP while they

   10   pursue their reorganization.

   11                The background facts are not in material dispute.

   12   TKJP, TK Holdings and their affiliates are a multinational

   13   Tier I supplier to a host of U.S. and foreign automobile

   14   manufacturers.      The debtors manufactured and sold tens of

   15   millions of airbag inflator systems containing phase

   16   stabilized ammonium nitrate as the propellant.

   17                The record reflects that especially under

   18   environmental conditions characterized by high heat and

   19   humidity, these PSAN inflators may degrade overtime and

   20   rupture causing injury or death to the occupants of the

   21   vehicle.

   22                The debtor has acknowledged, and the court notes,

   23   the suffering that has been caused on account of the

   24   defective airbag systems and the court has carefully reviewed

   25   the declarations of Mr. Rothenberg, Mr. Dean, and Mr. Miner
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                       Document
                             Doc4-14
                                  64-3Filed
                                         Filed
                                            04/18/19
                                               08/23/17Page
                                                          Page
                                                            11 of
                                                               8 of
                                                                  3431
                                                                     PageID #: 554
                                                                              8


    1   [ph] detailing examples of the injuries suffered by their

    2   clients.    And I have had the benefit of their presentations

    3   last week to provide a human face and context to these

    4   lawsuits.

    5                I am extremely sympathetic to the circumstances

    6   that these claimants face and I am particularly sensitive to

    7   the argument raised by the tort claimant’s committee and

    8   others regarding the potential consequences of a delay in

    9   their lawsuits and, frankly, a delay in these injured persons

   10   having their day in court.

   11                The record reflects that there’s been a criminal

   12   investigation by federal authorities and, ultimately, a plea

   13   arrangement for Takata that, among other things, must be

   14   funded by the end of February 2018.          The record reflects that

   15   the debtors have filed these cases pursuant to a bankruptcy

   16   strategy or business plan that contemplates the sale of

   17   substantially all of the debtors’ assets to Key Safety

   18   Systems pursuant to a plan of reorganization, with these

   19   debtors retaining assets and operations related to

   20   manufacturing of replacement kits to support the ongoing

   21   product recall requirements.

   22                The record further reflects that the debtors

   23   advised the court at the outset of these cases that they had

   24   to obtain the support of a consenting OEMs for their

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                       Document
                             Doc4-14
                                  64-3Filed
                                         Filed
                                            04/18/19
                                               08/23/17Page
                                                          Page
                                                            12 of
                                                               9 of
                                                                  3431
                                                                     PageID #: 555
                                                                              9


    1   reorganization strategy.        That support has been memorialized,

    2   in part, in an accommodation agreement that is presently

    3   scheduled to be presented to the court in September.

    4                No plan of reorganization has been filed at this

    5   point.    And the debtors have advised the court that they are

    6   finalizing documentation relating to the plan and the

    7   transaction with Key.

    8                And so, we are here today with the debtor

    9   requesting injunctive relief out of an expressed concern that

   10   the various litigations that I mentioned above may delay,

   11   distract from, or disrupt the debtors’ intended

   12   reorganization strategy.

   13                Specifically, the debtors have requested that this

   14   court enter a preliminary injunction to enjoin the state

   15   actions and all of the individual litigation against TKJP and

   16   the OEMs in order to afford them an opportunity to focus on

   17   and pursue their reorganization plan.

   18                The requested duration of the injunction by the

   19   debtors is six months to take them through confirmation on

   20   the timeline that was described by the debtors at the outset

   21   of these cases.      However, in the absence of a filed plan and

   22   related documents, I am not prepared to afford the debtors

   23   the full runway that they have requested.

   24                From the debtors’ representations, I expect the

   25   transaction documents and a plan will be filed long before
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             13 10
                                                                of 34
                                                                   of 31
                                                                      PageID #: 556
                                                                                10


    1   the expiration of the ninety (90) day stay that I am

    2   imposing.     And if the debtors at that time wish to seek a

    3   further extension of the stay perhaps to presumably get them

    4   through confirmation, then I expect we will have a more

    5   complete record upon which all parties may evaluate the

    6   proposed reorganization, which lies at the heart of the

    7   debtors’ request for injunctive relief.

    8                 As always, the court starts with the determination

    9   of its jurisdiction over the pending matter.             All parties

   10   have correctly observed that Bankruptcy Code Section 105(a)

   11   does not provide, in the words of the court in Combustion

   12   Engineering, “an independent source of subject matter

   13   jurisdiction.”

   14                 Instead, this court’s jurisdiction must be

   15   established under 28 U.S.C. Sections 1334 and 157.               And,

   16   again, all parties have briefed it, but it bears repeating

   17   that bankruptcy Courts possess jurisdiction by referral from

   18   the District Court of proceedings arising under Title 11 or

   19   arising in or related to cases under Title 11.              Today, our

   20   focus is on this court’s related to jurisdiction.

   21                 An analysis of this court’s related to

   22   jurisdiction must begin with consideration of a Third

   23   Circuit’s seminal decision in Pacor which articulated an

   24   expansive test finding related to jurisdiction if a matter

   25   could have any conceivable effect on the reorganization
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             14 11
                                                                of 34
                                                                   of 31
                                                                      PageID #: 557
                                                                               11


    1   effort of the debtors.        Subsequent cases have refined and

    2   clarified this analysis.

    3                 At bottom, case law teaches that this court must

    4   find an identity of interest between the debtors and the non-

    5   debtor defendants and the court must also find that the

    6   reorganization process will be detrimentally affected in the

    7   absence of relief.

    8                 As to the state actions, the parties have not

    9   contended that this court lacks subject matter jurisdiction

   10   over this matter as it relates to the debtors.              The focus of

   11   the parties’ submissions was largely on whether the state

   12   actions are protected from an injunction because they are

   13   regulatory or police powers under Section 362(b)(4) or,

   14   alternatively, that the debtors have not carried their heavy

   15   evidentiary burden for the entry of an injunction on the

   16   merits.

   17                 The court’s subject matter jurisdiction to enjoin

   18   the state actions as to the OEMs and TKJP, relies on the

   19   related to jurisdiction analysis that the court must perform

   20   as to the individual actions, which I will discuss in a

   21   moment.    And in which I can conclude that the court does, in

   22   fact, possess related to jurisdiction to support the entry of

   23   the injunctive relief to stay pending litigation against non-

   24   debtors.

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             15 12
                                                                of 34
                                                                   of 31
                                                                      PageID #: 558
                                                                               12


    1                 Accordingly, the court concludes that it has

    2   subject matter jurisdiction to hear the debtors’ request as

    3   to the state actions, and I will turn to the merits in a

    4   moment.

    5                 This court’s jurisdiction to enjoin the

    6   prosecution of the individual actions against the consenting

    7   OEMs and TKJP has been hotly disputed by the tort claimant’s

    8   committee, the MDL claimants, the Suarez plaintiffs, and

    9   others likely to be affected by the injunction.

   10                 I do note that the Turk plaintiffs have been

   11   dismissed from this litigation consistent with

   12   representations that were made in open court last week.

   13                 The debtors argue that this court possesses

   14   related to jurisdiction over the individual actions.               They

   15   point to the contractual indemnification obligations owed by

   16   the debtors to the consenting OEMs and TKJP and also identify

   17   risks of collateral estoppel and record taint in the event

   18   the individual actions proceed against the consenting OEMs

   19   without the debtors at the table.

   20                 In addition, the record reflects that TKJP shares

   21   an identity of interest with these debtors by virtue of its

   22   relationship within the corporate family.             And, finally, the

   23   debtors contend that allowing the individual actions to

   24   proceed will adversely impact their reorganization at this

   25   very early stage by distracting their management and by
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             16 13
                                                                of 34
                                                                   of 31
                                                                      PageID #: 559
                                                                               13


    1   encouraging the debtors, the consenting OEMs, and the various

    2   plaintiffs to focus their efforts on matters pending in

    3   numerous forms around the country, rather than directing

    4   their energies and attention to the reorganization process in

    5   this court.

    6                 The objectors submit that the court’s related to

    7   jurisdiction is not so broad as to permit the entry of a stay

    8   for the benefit of non-debtors, such as the consenting OEMs

    9   and TKJP.     They contend that the indemnification obligations

   10   to OEMs, upon which the debtors rely, are not a sufficiently

   11   developed connection or obligation upon which to base this

   12   court’s jurisdiction.

   13                 For this point, the plaintiffs rely heavily on the

   14   decisions in W.R. Grace and in Federal Mogul, which both

   15   sides addressed and briefed extensively.

   16                 Separately, all of the objectors and,

   17   particularly, the MDL plaintiffs, note that they are not

   18   pursuing the consenting OEMs exclusively on a theory of

   19   derivative liability for the debtors’ wrongdoing.               Rather,

   20   they are also pursuing direct theories and claims alleging

   21   that the consenting OEMs acted wrongfully and with knowledge

   22   of the defective airbags and the risk that they posed to the

   23   public.    They reason that this fact undercuts the identity of

   24   interest between the OEMs and the debtors.

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             17 14
                                                                of 34
                                                                   of 31
                                                                      PageID #: 560
                                                                                14


    1                 Finally, the plaintiffs dispute whether the

    2   debtors’ reorganization will suffer from delay and

    3   distraction in the absence of an injunction.             I am satisfied,

    4   as I noted, that this court has related to jurisdiction over

    5   the individual actions, sufficient to support entry of a

    6   ninety (90) stay I mentioned at the outset.

    7                 I start with the indemnity issue.

    8                 The record developed at this early stage of the

    9   proceeding is sufficient to establish that the debtors have

   10   significant exposure on account of their contractual

   11   indemnification obligations to the consenting OEMs.               The

   12   court received substantial evidence and testimony as to the

   13   debtors’ contractual obligations to the consenting OEMs, and

   14   the record reflects that hundreds of cross-claims have been

   15   filed against the debtors by the consenting OEMs based upon

   16   theories of indemnification and joint liability.

   17                 While the issue of the indemnities and their

   18   enforceability is not ultimately before me, in its simplest

   19   terms, I would be surprised if the situation were otherwise,

   20   and if the debtors did not have at least a meaningful

   21   prospect of indemnity exposure here.

   22                 The record is undisputed that these debtors sold

   23   part under contract to be installed in vehicles manufactured

   24   by the consenting OEMs.        And those parts have been

   25   demonstrated to fail and to cause injury.             Yes, I understand
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             18 15
                                                                of 34
                                                                   of 31
                                                                      PageID #: 561
                                                                               15


    1   that there are other claims and other theories raised by

    2   plaintiffs against the consenting OEMs, but literally

    3   everything here begins with the delivery and installation of

    4   a defective part manufactured by the debtors.

    5                 I do not accept the objector’s contention that the

    6   OEMs inability to be indemnified for their own negligent or

    7   wrongful acts operates to vitiate the identity of interest

    8   that’s otherwise created by the contractual indemnity

    9   obligations.

   10                 This observation applies as well to the lemon law

   11   litigations where the court acknowledges that in some cases

   12   the debtors may not be a main party.           Nevertheless, in each

   13   of those cases, the debtors’ interest are at issue as the

   14   record reflects that the OEMs defenses in each of these cases

   15   will certainly revolve around the acts and omissions of the

   16   debtors.

   17                 Plaintiffs rely on W.R. Grace and Federal Mogul,

   18   but I do not believe that those two cases require a different

   19   conclusion.     As I said, the Pacor decision articulated a

   20   broad conceivable effect standard.

   21                 The Third Circuit’s decision in W.R. Grace

   22   clarified that standard as it related to indemnity

   23   obligations and held that if parties needed to prosecute and

   24   prevail in an intervening lawsuit to vindicate a right to

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             19 16
                                                                of 34
                                                                   of 31
                                                                      PageID #: 562
                                                                               16


    1   indemnity that that was too attenuated a relationship to give

    2   rise to a bankruptcy court’s related to jurisdiction.

    3                 In that case, the debtor, who operated an asbestos

    4   mine, sought to stay claims brought against the state of

    5   Montana.    There was no contractual relationship between

    6   Montana and the debtor at issue in the litigation.               And what

    7   was alleged was, at best, a common law theory of indemnity

    8   that claims by citizens of Montana against the state for

    9   failure to warn and protect them from the dangers of the mine

   10   could ultimately carry through to the debtor.

   11                 The Third Circuit found this connection too remote

   12   and declined to find related to jurisdiction.

   13                 In Federal Mogul, the debtor sought to bring into

   14   the bankruptcy court thousands of asbestos related state

   15   court lawsuits against many defendants, and the court found

   16   that there was no jurisdictional predicate for that relief.

   17                 This case before me today is not analogous to an

   18   asbestos case where there are often dozens of potentially

   19   responsible parties, each one effectively to the exclusion of

   20   the others and a persistent and legitimate question of

   21   whether a plaintiff has any actual relationship to a

   22   particular defendant.

   23                 Here, every single claimant knows the vehicle they

   24   purchased and can establish the fact that it contains a

   25   Takata airbag system.
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             20 17
                                                                of 34
                                                                   of 31
                                                                      PageID #: 563
                                                                               17


    1                 As to the Federal Mogul decision, I note that the

    2   debtors in that case sought to bring a raft of state court

    3   personal injury suits into the Bankruptcy Court for

    4   disposition.     Here, by contrast, the debtors seek only a

    5   brief stay of pending non-bankruptcy litigation.

    6                 I do not fully accept the MDL plaintiffs’

    7   articulation of the “absolute and automatic” indemnification

    8   standard that they derive from the W.R. Grace decision.

    9                 First, that phrasing does not appear in the W.R.

   10   Grace decision and is not required by the logic of the

   11   ruling.    W.R. Grace stands largely for the proposition that

   12   routine theories of common law indemnity or joint liability

   13   are too thin a reed upon which to base a bankruptcy court’s

   14   related to jurisdiction.

   15                 This case before me is clearly distinguishable

   16   from W.R. Grace and Federal Mogul, and I’m satisfied that the

   17   debtors’ indemnity obligations meet the identity of interest

   18   prong of the subject matter jurisdiction analysis.

   19                 We turn then to the potential impact on the

   20   reorganization.      At the hearing, the objecting parties and

   21   particularly the tort claimant’s committee challenged the

   22   debtors’ evidence regarding the prospect of disruption and

   23   distraction to their reorganization.

   24                 Specifically, they have pointed to discrepancies

   25   between Mr. Caudill’s filed declarations and his testimony
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             21 18
                                                                of 34
                                                                   of 31
                                                                      PageID #: 564
                                                                               18


    1   taken in deposition.       I do acknowledge that the debtors’

    2   case, at least as made through Mr. Caudill’s testimony, is,

    3   in fact, relatively thin.

    4                 He acknowledged that he has not actively

    5   participated or attending proceedings in the many litigations

    6   that are pending.       And it is true that he struggled somewhat

    7   in deposition to identify individuals in the organization

    8   likely to be drawn away from critical duties to attend to

    9   litigation matters.

   10                 But he also testified in his deposition at page

   11   46, among several other places, that the demands of operating

   12   the debtors are overwhelming in the present context.               And he

   13   noted that while he was not personally focused on these

   14   lawsuits, personnel under his supervision such as Mr. Teal,

   15   Mr. Bowling, and Mr. Schubert are subject to being engaged

   16   with these proceedings and away from their normal duties.

   17                 Secondly, the court is entitled to take notice of

   18   the undisputed landscape of the proceedings before it.                The

   19   debtors are engaged, as was noted multiple times at trial, in

   20   the largest recall in history, while simultaneously

   21   attempting to implement a reorganization strategy around the

   22   globe involving dozens of plants and tens of thousands of

   23   employees through proceedings that are pending here and in

   24   Japan.    And, at the same time, they are a party to literally

   25   hundreds of active lawsuits involving not only injured
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             22 19
                                                                of 34
                                                                   of 31
                                                                      PageID #: 565
                                                                               19


    1   plaintiffs but also naming the debtors’ most important

    2   customers and business partners, entities that are absolutely

    3   crucial to the reorganization effort as it is presently

    4   postured.

    5                 What the debtors seek and need is a breathing

    6   spell to focus the attention of all stakeholders on the

    7   reorganization process.         And the record developed thus far

    8   supports that need.

    9                 The objectors contend that the debtors’

   10   prepetition negotiations with the OEMs, while conducting the

   11   recall and participating in the litigation, is proof that no

   12   stay is necessary.       I do not accept that argument.

   13                 First of all, the overlay of being a debtor-in-

   14   possession drastically changes the burdens and demands on a

   15   corporate enterprise and its management team.              And, second,

   16   the record does not support a finding that the debtors were,

   17   in fact, easily able to manage on a prepetition basis, as

   18   these cases were commenced well before the completion of

   19   documentation critical to their reorganization.

   20                 So, I’m not satisfied that the debtors’

   21   prepetition progress undercuts their request for a stay

   22   today.

   23                 Thus, the court finds that it possesses related to

   24   jurisdiction on the grounds that, first, the contractual

   25   indemnification obligations between the debtors and the OEMs
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             23 20
                                                                of 34
                                                                   of 31
                                                                      PageID #: 566
                                                                               20


    1   support a finding that there is an identity of interest

    2   between the debtors and the OEMs and TKJP.             And, second, I am

    3   satisfied that the continued prosecution of the state actions

    4   and the individual actions will adversely impact the debtors’

    5   efforts to reorganize.

    6                 As I mentioned at the outset, I will not stay the

    7   multidistrict litigation as it relates to the consenting

    8   OEMs.    The record reflects that the MDL has been pending

    9   since 2014 and serves to consolidate scores of injury and

   10   economic loss actions into a single court in the Southern

   11   District of Florida.       The undisputed record further reflects

   12   that that litigation is well advanced.            Judge Moreno has

   13   announced his intention to commence trials in February and

   14   April 2018 and significant discovery has occurred.

   15                 I acknowledge that the parties disagree as to

   16   whether additional discovery will be needed from the debtors.

   17   But I know that the MDL has utilized a special master to

   18   coordinate and manage the ongoing discovery process among the

   19   many parties.

   20                 On balance, I don’t believe that the debtors have

   21   carried their burden to obtain a stay of the MDL as to the

   22   OEMs.    While certainly a large and complex proceeding, it is

   23   effectively a single proceeding in a single court and is,

   24   therefore presumably easier or, at least, less burdensome for

   25   the debtors to monitor on a post-petition basis.
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             24 21
                                                                of 34
                                                                   of 31
                                                                      PageID #: 567
                                                                               21


    1                 In addition, the record reflects that there have

    2   already been several significant settlements in the MDL and

    3   the court notes that the debtors are specifically not asking

    4   for the MDL to be stayed as to approval and implementation of

    5   those settlements.

    6                 At bottom, while I do acknowledge that this court

    7   possesses jurisdiction to order a stay of the MDL, I am not

    8   satisfied that the burden upon the debtors is sufficient to

    9   warrant staying a single proceeding that captures scores of

   10   suits and embodies a coordinated approach to discovery and

   11   trial prep.

   12                 And I considered this in contrast to the risk and

   13   burden associated with hundreds of suits pending in various

   14   courts across the country. While the debtors, of course, may

   15   continue to enjoy the protection of the automatic stay as to

   16   the MDL, it is not too much ask that they monitor and

   17   participate in that proceeding as they may see fit.

   18                 We turn now to the legal standard which is

   19   governed by bankruptcy Code Section 105(a) and Rule 7065.

   20                 The elements for injunctive relief have been

   21   extensively briefed and the applicable test is well

   22   established.     Courts consider one, the debtors’ likelihood of

   23   success; two, the risk of irreparable harm; three, the

   24   balance of the harms between the debtors and non-moving

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             25 22
                                                                of 34
                                                                   of 31
                                                                      PageID #: 568
                                                                               22


    1   parties and; finally, whether public policy supports entry of

    2   the injunction.

    3                 I will first address the state actions.            And for

    4   the reasons I will provide and, as I noted, I will enter a

    5   preliminary injunction staying the proceedings commenced by

    6   New Mexico, the U.S. Virgin Islands, and Hawaii for a period

    7   of ninety (90) days to and including November 15, 2017.

    8                 We are proceeding under the assumption that the

    9   matters that were initiated by these state entities are, in

   10   fact, police and regulatory actions that are exempted from

   11   the automatic stay under Section 362(b)(4), although the

   12   debtors have reserved their rights to challenge these

   13   assertions at a later point.

   14                 I start with the proposition that state police

   15   power and regulatory actions are not immune from entry of

   16   preliminary injunctive relief, notwithstanding Section

   17   362(b)(4) which merely provides that such actions are not

   18   automatically stayed by virtue of a bankruptcy filing.

   19                 And this is consistent the holding in Enron which

   20   both sides discussed and mentioned in their briefing.

   21                 The states have correctly noted that the debtors

   22   bear a heavy burden to demonstrate entitlement to such

   23   relief.    Case law supports this position and common sense,

   24   likewise, dictates that a bankruptcy court should be chary of

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             26 23
                                                                of 34
                                                                   of 31
                                                                      PageID #: 569
                                                                               23


    1   interfering with the exercise of a sovereign entity’s police

    2   and regulatory power.

    3                 However, I do find that the debtors carried their

    4   burden sufficient for entry of the brief ninety (90) day that

    5   I’m granting.      Before turning to the four-part test, I

    6   mentioned above, I must observe that the court’s ruling on

    7   the state action is also informed by the following

    8   circumstances that are specific to the case before me.

    9                 First, the record reflects that these debtors are

   10   operating under the strict review and oversight of a federal

   11   agency, the National Highway Traffic Safety Administration,

   12   and they are conducting under federal direction and

   13   compulsion a massive recall.

   14                 These cases present an unusual and, perhaps,

   15   unique posture, at least in my experience.             The threat of

   16   injury or loss posed by the debtors’ products presents a

   17   substantial and identical risk in all 50 states in the U.S.

   18   territories.

   19                 Vehicles with components subject to the recall are

   20   literally everywhere.        And, so, while the court acknowledges

   21   that the state actions have been commenced to protect the

   22   citizens of those particular states or territories which is

   23   entirely proper and appropriate action by those authorities.

   24   The fact is that there is nothing unique about the threat to

   25   the citizens of those two states and the territory.
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             27 24
                                                                of 34
                                                                   of 31
                                                                      PageID #: 570
                                                                               24


    1                 And that brings me to a fundamental tension

    2   between the animating principles of the Bankruptcy Code and

    3   the relief that is sought by the states in the state actions.

    4                 As we discussed at the argument last week, the

    5   state actions represent the proverbial race to the

    6   courthouse.     Each of the plaintiffs is identically situated

    7   to every other non-moving state and territory.              And any

    8   relief obtained by those entities in the state actions will

    9   necessarily be to the detriment of the citizens of other

   10   states.

   11                 Resources and funds will be committed to

   12   facilitate a remedy in New Mexico, in Hawaii, or the U.S.

   13   Virgin Islands and those resources will, thus, be unavailable

   14   for other states individually or, more importantly, for a

   15   coordinated nationwide approach.

   16                 I, of course, commend the authorities in New

   17   Mexico, Hawaii, and the U.S. Virgin Islands for their

   18   diligence in acting to protect their citizens.              But it is a

   19   core principle of the U.S. Bankruptcy laws that proceedings

   20   in other forums may be stayed in order to afford a breathing

   21   spell and, more importantly, to provide for consistent

   22   treatment of similarly situated stakeholders.              Vindication of

   23   that core principle requires the imposition of a temporary

   24   stay upon the state actions.

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             28 25
                                                                of 34
                                                                   of 31
                                                                      PageID #: 571
                                                                               25


    1                 I also note that this conclusion is not affected

    2   by TKJP’s Chapter 15 filing.         And, specifically, the

    3   provisions of Bankruptcy Code Section 1521(d).

    4                 The record reflects that the court ordered

    5   supplemental briefing and I appreciate the submissions that I

    6   received on Monday.       I find that Section 1521(d) has no

    7   application to the proceeding before me.            It is a bar to a

    8   foreign representative seeking to enjoin a state’s police

    9   power or regulatory action.

   10                 In this case, however, it is the Chapter 11 debtor

   11   that is seeking the relief, not the foreign representative to

   12   appear in this court late last week.           Now while the state

   13   suggests that I should treat the request by the debtors as

   14   functionally a request by TKJP and the foreign

   15   representative, I note that I am obliged to respect both the

   16   corporate separateness of these Chapter 11 debtors and TKJP,

   17   as well as to recognize the distinction between the Chapter

   18   15 proceedings and these Chapter 11 proceedings.

   19                 Turning then to the four-part test as it relates

   20   to both the state actions and the individual actions.                The

   21   four elements, as I said, are well established.

   22                 The burden is on the debtor to establish each of

   23   the four elements.       And the Third Circuit further teaches in

   24   the Revel decision that if the moving party does not carry

   25   its burden as to likelihood of success and irreparable harm,
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             29 26
                                                                of 34
                                                                   of 31
                                                                      PageID #: 572
                                                                               26


    1   the court should deny the motion without reaching the last

    2   two prongs.

    3                 I start with the likelihood of success.            Case law

    4   here teaches that the proper focus is on the debtors’

    5   prospects for a successful reorganization and whether the

    6   conduct to be enjoined threatens that reorganization.                I am

    7   satisfied that the debtors have carried their burden under

    8   this prong.

    9                 The debtors’ prospects for a successful

   10   reorganization are clearly enhanced if at this critical

   11   juncture early in these cases they and their largest

   12   customers and other stakeholders are afforded the opportunity

   13   to focus on the reorganization efforts.

   14                 I note that the debtors have requested a six month

   15   stay until February 2018.         And it is under this prong that I

   16   have reduced the duration of the injunction to ninety (90)

   17   days.    Consistent with my comments a few moments ago, in a

   18   nutshell, the debtors have asked for a six month stay to

   19   implement a comprehensive global transaction and

   20   restructuring.

   21                 But, as I noted earlier, other than the

   22   accommodation agreements, no documents relating to the

   23   proposed sale or the plan have been filed.             A brief stay to

   24   permit that to occur and to allow a breathing spell for the

   25   debtors is appropriate.
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             30 27
                                                                of 34
                                                                   of 31
                                                                      PageID #: 573
                                                                               27


    1                 If in several months the debtors seek a further

    2   injunction, I assume we will have a plan and a disclosure

    3   statement and relevant deal documents on file.              And then all

    4   parties, at that point, would have a sufficient basis to

    5   evaluate the debtors’ intentions, stakeholder support, and

    6   prospects for a successful reorganization.

    7                 As to the second prong, I do find that the debtors

    8   have carried their burden that they will suffer irreparable

    9   harm in the absence of an injunction.            For the reason that I

   10   stated a few moments ago, I find that the task of monitoring

   11   hundreds of lawsuits and the prospect of what’s been

   12   collectively described as record taint including collateral

   13   estoppel are material risks for these debtors.

   14                 The objectors contend that as a matter of law

   15   there is no risk of collateral estoppel if the debtors choose

   16   to sit out the various lawsuits they’re moving forward.                I

   17   understand that argument as a technical application of the

   18   definition of collateral estoppel.           But as a practical

   19   matter, I do not accept that these suits can proceed, where

   20   the central feature of every suit is the unintended explosion

   21   of the debtors’ airbag system, without material effect on the

   22   debtors down the line.

   23                 I will proceed to the balancing of the harms.             As

   24   to balancing, I start by observing that a ninety (90) day

   25   stay is a presumptively modest imposition in civil
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             31 28
                                                                of 34
                                                                   of 31
                                                                      PageID #: 574
                                                                               28


    1   litigation.     I am certainly aware from the record before the

    2   court made last week through the submissions, as well as,

    3   frankly, the court’s long experience that a ninety (90) stay

    4   may, in fact, throw off discovery and trial schedules.                But,

    5   again, there is nothing truly remarkable there.

    6                 On the other side of the equation, I consider the

    7   potential harm to the debtors’ reorganization effort and the

    8   functional benefit of requiring all stakeholders to focus

    9   their attention on that effort.

   10                 While it is true, as noted above, that the court

   11   has only limited visibility into the debtors’ reorganization

   12   strategy and plan, I do have a pretty good sense of the

   13   negative consequences of a failed restructuring here on all

   14   parties: the debtors, their employees, the OEMs, vehicle

   15   owners awaiting recall, and the litigants as well.

   16   Accordingly, I find that consideration of the balance of

   17   harms favors the debtors.

   18                 The final prong is whether public policy favors

   19   imposition of the requested injunction.            I have observed in

   20   many other similar cases that this prong rarely plays a

   21   significant part in the analysis.           The movant typically

   22   offers an anodyne statement that the injunction will promote

   23   reorganization and, therefore, is consistent with public

   24   policy.

   25
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             32 29
                                                                of 34
                                                                   of 31
                                                                      PageID #: 575
                                                                               29


    1                 This case is different, and the court is obliged

    2   to be mindful of the very significant policy considerations

    3   that are before it.       On the one side are the claimants, many

    4   grievously injured who wish to be pursue their rights and

    5   remedies in the forum of their choice.            And also on that side

    6   are the states, which are seeking to act to protect their

    7   citizens and to enforce their respective statutes.

    8                 On the other side is the reorganization process

    9   which cries out for a coordinated approach to address the

   10   crisis that these debtors and other parties face.               As I noted

   11   before if, in fact, the debtors’ reorganization collapses,

   12   the recall process may be put into serious jeopardy and the

   13   prospects and options of the many claimants will certainly be

   14   harmed.

   15                 Considering those two admittedly significant

   16   considerations, I am satisfied that the entry of a ninety

   17   (90) day stay on the terms that I’ve described is appropriate

   18   and warranted and consistent with public policy.

   19                 Having granted the debtors’ request for a

   20   preliminary injunction, I turn now to a matter that was the

   21   subject of a good deal of discussion at the hearing last

   22   Wednesday.

   23                 Debtors’ counsel acknowledged early in the hearing

   24   that no one lawsuit posed a significant threat of delay or

   25   distraction or consumption of time and resources.               It was the
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             33 30
                                                                of 34
                                                                   of 31
                                                                      PageID #: 576
                                                                               30


    1   accumulated mass of hundreds of litigations pending in scores

    2   of forums -- and to use counsel’s phrase death by a thousand

    3   cuts.

    4                 And so, the debtors offered or committed to confer

    5   with any litigant after entry of the injunction to respond to

    6   individual circumstances that might warrant some form of

    7   relief from the injunction they had requested.

    8                 Counsel for the tort claimants fairly observed

    9   that the debtors’ proposal threatened to turn the burden for

   10   injunctive relief on its head.          And I expect that debtors’

   11   counsel’s reaction to that argument was along the lines of,

   12   no good deed goes unpunished.

   13                 Here’s where I come out.

   14                 For the reasons that I’ve stated, I’m satisfied

   15   that the debtors have carried their burden for the entry of a

   16   preliminary injunction staying litigation for ninety (90)

   17   days.    As I noted, I do not believe as a practical matter

   18   that the imposition of a three month stay in civil litigation

   19   is a remarkable or unusual burden on the parties.

   20                 I am also acutely aware, however, of the suffering

   21   and difficult circumstances that many claimants are facing.

   22   And I do expect that the debtors to be responsive where

   23   circumstances warrant.        And I would suggest that they start

   24   by communicating with Mr. Rothenberg regarding the Krasulja

   25   litigation.
Case 1:19-mc-00103-MN
           Case 17-50880-BLS
                        Document
                              Doc4-14
                                  64-3 Filed
                                          Filed
                                              04/18/19
                                                08/23/17Page
                                                          Page
                                                             34 31
                                                                of 34
                                                                   of 31
                                                                      PageID #: 577
                                                                               31


    1                 To conclude, the court is entering a preliminary

    2   injunction on the terms that I have just described, effective

    3   as of 11:38 a.m. prevailing Eastern time today, August 16th,

    4   2017.    And that injunction will expire at 11:59 p.m. on

    5   November 15, 2017.

    6                 I will ask that the parties confer and submit an

    7   order consistent with my ruling.          If the parties are unable

    8   to agree upon the form of that order, I will make myself

    9   available for a teleconference, if necessary.              But,

   10   otherwise, I will look for that order to be submitted under

   11   certification.

   12                 I thank you all for your time and your patience

   13   this morning.      We are adjourned.

   14           (Teleconference concludes at 11:37 a.m.)

   15

   16

   17

   18                                   CERTIFICATE

   19

   20   I certify that the foregoing is a correct transcript from the
   21   electronic sound recording of the proceedings in the above-
   22   entitled matter.
   23
        /s/Mary Zajaczkowski                               August 30, 2017
   24   Mary Zajaczkowski, CET**D-531
   25
